SENTELLE, Circuit Judge,
dissenting:
Although I am in agreement with most of the majority’s careful opinion, my one area of *1184disagreement is unfortunately outcome determinative. I join without reservation the majority’s rejection of petitioner’s late asserted attack on the Commission’s construction of “cable system” under the Cable Communications Policy Act of 1984. Likewise, I am in complete agreement with the majority’s conclusion that the school district’s “reasonable assurances” of adequate funding easily survives our review. However, I am not so convinced as to the Court’s upholding of the Commission’s construction of the proscriptive language of 47 U.S.C. § 533(b).
I agree with the majority that the proper framework for our analysis is dictated by Chevron U.S.A. Inc. v. NRDC, Inc., 467 U.S. 837, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984). As the majority notes, under that rubric, if “the statute speaks to the precise question at issue ... our inquiry is at an end.” Op. at 1178, citing Chevron, 467 U.S. at 842-43, 104 S.Ct. at 2781-82. Looking to the statute, I conclude that Congress has spoken to the precise question at issue. The statute renders it “unlawful for any common carrier ... to provide video programming directly to subscribers in its telephone service area, either directly or indirectly through an affiliate owned by, operated by, controlled by, or under common control with the common carrier.” 47 U.S.C. § 533(b)(1). The definition section of Cable Act defines “video programming” as “programming provided by, or generally considered comparable to programming provided by, a television broadcast station.” 47 U.S.C. § 522(19) (Supp. V 1993). Applying this statutory definition to the statutory mandate of section 533, I can read nothing but an unambiguous bar to all provisions of video programming by a common carrier to subscribers in a telephone service area whether or not by cable. Therefore, I would conclude that our inquiry should be at an end.
We should invalidate the Commission’s construction, allow the petition for review, and never reach the second step of Chevron. I do not find Fort Stewart Schools v. FLRA, 495 U.S. 641, 645, 110 S.Ct. 2043, 2046, 109 L.Ed.2d 659 (1990), supportive of departing from the plain meaning of the words of the statutory section. While in that case, the Supreme Court certainly sanctioned examination not only of “the particular statutory language at issue,” but also “the language and design of this statute as a whole,” id. at 645, 110 S.Ct. at 2046 (citations omitted), it did so in the context of instructing the use of the expanded examination when that greater context made it “clear that the [agency’s] interpretation is incorrect.” Id. Nothing in the Supreme Court’s language changes the initial step of the Chevron analysis. A contextual examination, like the language of the words, is part of the Court’s mission to “give effect to the unambiguously expressed intent of Congress.” Id., quoting Chevron, 467 U.S. at 842-43, 104 S.Ct. at 2781-82. As I read the language of Fort Stewart Schools, the Court in that case was sanctioning the use of context to resolve otherwise ambiguous language, not to create an ambiguity in an otherwise unambiguous statutory provision.
I do not suggest that it is never possible to look beyond the words of the provision in question to make patent an otherwise latent ambiguity. As the majority notes, we have “observed in the past [that] ‘while the immediate statutory text is the “best evidence” of congressional intent, the Court has never held that it is the only such evidence.’ ” Op. at 1178, quoting Tataranowicz v. Sullivan, 959 F.2d 268 (D.C.Cir.1992). But I read our circuit law as elucidated in Tataranowicz as furthering the teachings of McCarthy v. Bronson, 500 U.S. 136, 111 S.Ct. 1737, 114 L.Ed.2d 194 (1991). That is, that we may “rel[y] on context to reject ‘the most natural reading’ of a statutory phrase.” Tataranowicz, 959 F.2d at 276 (quoting McCarthy, 500 U.S. at 139, 111 S.Ct. at 1740). I do not read either circuit law or McCarthy as permitting us to rely on context to reject the only natural reading of a statutory phrase. Here, upon examination of the context, it still appears to me that the ban on provision of video programming by a common carrier to subscribers in its service area is absolute.
If the context and the structure of the statutory scheme as a whole rendered the apparent plain meaning either absurd or inconsistent with congressional goals, I might well join the majority’s result. But I read the teaching of Tataranowicz and McCarthy *1185as a form of the older doctrine that “where the literal reading of a statutory term would ‘compel an odd result,’ we must search for other evidence of congressional intent to lend the term its proper scope.” Public Citizen v. U.S. Dep't of Justice, 491 U.S. 440, 454, 109 S.Ct. 2558, 2567, 105 L.Ed.2d 377 (1989) (citations omitted). However, I agree with Justice Kennedy that this doctrine is a legitimate but narrow exception to “the normal 'rule” that “[w]here the language of a statute is clear in its application ... we are bound by it.” Id. at 470, 109 S.Ct. at 2575 (Kennedy, J., concurring in judgment). I would further apply his reasoning that “[t]his exception remains a legitimate tool ... only as long as the Court acts with self-discipline by limiting the exceptions to situations where the result of applying the plain language would be, in a genuine sense, absurd.” Id. at 471, 109 S.Ct. at 2575. Here I do not find that to be the case.
In the present case, I do not find the result of applying the plain language to be either absurd or inconsistent with the broader goals and structure of the statute. Whether Congress intended to prohibit common carriers from competing with cable systems in the provision of video programming by all means, as the words seem to state, it would be not at all absurd or unnatural for Congress to have placed that limitation on trade in the “cable ownership” section. Indeed, it would seem to me just as natural to place it there as if the restraint were the more limited one contemplated by the Commission’s interpretation. I therefore do not find the expanded examination of the statutory scheme and its goal to bring to light some previously hidden ambiguity but rather to conflict with the plain language of the statute. Therefore, while it is entirely possible that Congress acted with the intent supposed by the Commission, it did not write a statute limited to that goal. I therefore would allow the petition for review.